DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 1/4/21 is acknowledged.
In the reply, Applicant indicated that claims 2-16 read on the elected species. In a telephone call to William Milks on 2/11/21, Examiner further clarified that claim 6 is directed to a non-elected species (Species II). Applicant’s representative confirmed the election of Species I including the withdrawal of claim 6. Claims 1, 6, and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:
Claim 4 recites “raise one of more” in line 2, which appears to be a minor typographical error and should instead recite “raise one or more”.
Claim 8 recites “white or other opaque color” which should instead recite “white or another opaque color”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a plurality of roller shades determined by how many windows the vehicle has”. This limitation is indefinite, as it is unclear what the required correlation is between the number of vehicle windows and the number of roller shades. Is every window in the vehicle required to have a shade? Does the limitation only require that there not be more shades than there are windows? Are only specific windows required to have shades? It is unclear exactly how many shades are required.
Claims 2, 5, and 13 recite the limitation “a like plurality”. The recitation “like” is unclear as to how closely the number is required to match. Is the number of roller shades, rollers, motors, housings, and slit covers required to be exactly the same? For example, could multiple roller shades be provided in the same housing, or does each roller shade assembly require a distinct and separate housing?
Claim 3 recites “the off position” and “the on position”. There is insufficient antecedent basis for these limitations.
Claim 4 recites “switches/buttons”. The forward slash “/” is unclear in this context, as it can be interpreted as “and” or “or”, and the operating elements are not disclosed as being both switches and buttons as best understood. A recommended correction is to instead recite “switches or buttons”.
Claim 4 recites “the rear door window roller shades”. There is insufficient antecedent basis for this limitation, and it is further unclear if this limitation positively requires that the vehicle include rear doors and corresponding window shades.
Claim 7 recites “the roller shade for the windshield”. There is insufficient antecedent basis for this limitation.
Claim 12 recites “an exterior finish to match the color of the interior of the vehicle”. There is insufficient antecedent basis for the limitations “the color” and “the interior”. The term “match” is also indefinite, as the scope of what can be considered matching is not sufficiently defined. Is the exterior 
Claim 13 recites “a like plurality of slit covers attached to bottom portion of respective roller shades”. The limitation appears to be clearly introducing new roller shades, but the disclosure does not appear to support a configuration including additional roller shades. The limitation is therefore unclear as to whether or not the “respective roller shades” are referring to the roller shades introduced in claim 2, or if new roller shades are being introduced in claim 13. The recitation “attached to bottom portion” is also unclear as to whether or not a bottom portion is provided on each of the roller shades, or if a single bottom portion is provided on all of the roller shades.
Claim 13 recites “the slit covers have a weight to pull the roller shades down”. It is unclear which roller shades are being referenced, or if all of the roller shades are positively required to have a slit cover and corresponding weight.
Claim 13 recites “the color or the slit covers matches the interior color of the vehicle”. There is insufficient antecedent basis for the limitations “the color” and “the interior color”. The term “matches” is also indefinite, as described with respect to claim 12 above.
Claim 14 recites “to guide door window roller shades”. It is unclear if new roller shades are being introduced in addition to the plurality of roller shades introduced in claim 2, or if the “door window roller shades” are a subset of the roller shades of claim 2. As currently worded, claim 14 introduces new roller shades, but the disclosure does not appear to support the provision of additional shades.
Claim 14 recites the term "precisely", which is a relative term which renders the claim indefinite.  The term "precisely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metric or required configuration is to be considered precise positioning.
Claims 8-11, 15, and 16 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taad (U.S. Patent Application Publication No. 2016/0129765) in view of Dubay (U.S. Patent Application Publication No. 2006/0082192).
Regarding claim 2, Taad discloses a vehicle automatic window sunscreen system (100) for windows of a vehicle (102), comprising a plurality of roller shades (106) determined by how many windows (104) the vehicle has [FIG. 1B]; a like plurality of rollers (paragraph 0047) to which the roller shades are respectively attached; a like plurality of electric motors (604) respectively connected to the rollers, wherein the motors are connected to a vehicle battery by electrical wires (paragraphs 0054-0055), wherein the roller shades are automatically actuated in response to a switch to extend the roller shades to cover the windows of the vehicle (paragraph 0044) [FIGS. 1A, 1B]. Taad does not disclose a thermostat or a switch indicating that the vehicle is parked.
Nonetheless, Dubay discloses a vehicle automatic window sunscreen system comprising an adjustable thermostat set to a predetermined temperature and a switch in series with the thermostat indicating that the vehicle is parked (paragraph 0053), wherein roller shades (10) of the system are automatically actuated when the switch indicating that the vehicle is parked is actuated and the predetermined temperature is exceeded (paragraph 0053: the drive means is automatically operated when a temperature sensor detects a predetermined temperature, and the automatic operation may be configured to operate when the vehicle is parked, which reads on switches in series).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sunscreen system of Taad to be automatically operated in response to a detected temperature when the vehicle is parked, as taught by Dubay, in order 
Regarding claim 4, Taad discloses switches/buttons [FIG. 7] for a driver of the vehicle to lower and raise one or more of the roller shades in the vehicle having a designated window number, and further comprising switches on rear doors having windows which can be actuated by passengers to lower and raise the rear door window roller shades (paragraph 0055).
Regarding claim 5, Taad discloses a like plurality of housings (210) wherein the respective roller shades, rollers, and motors are mounted in respective housings (paragraph 0054) [FIG. 6] having elongated openings (602) through which the respective roller shades are extended and retracted.
Regarding claims 12 and 13, Taad discloses that the housings are mounted in an arched space below the ceiling and above the windows of the vehicle (paragraph 0038) [FIGS. 5, 6]; and a like plurality of slit covers (206) having a weight to pull the roller shades down by gravitational force [FIGS. 2, 5], but does not explicitly disclose that the housings and slit covers have an exterior finish or color to match the color of the interior of the vehicle.
Nonetheless, Dubay discloses a sunshade system using materials that match the color of the interior of the vehicle (paragraph 0046).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housings and slit covers of Taad to have a finish and color that matches the interior of the vehicle, as taught by Dubay, in order to achieve a desired aesthetic appearance.
Regarding claim 14, Taad discloses guides having a channel (218) attached to inside door pillars of vehicle doors having windows [FIG. 5] to guide door window roller shades so that the door window shades are positioned precisely with respect to the door windows (paragraph 0050). Taad does not disclose opposed channels.
Nonetheless, Dubay discloses a sunshade system having opposed channels (26, 30).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taad to include a second opposed channel 
Regarding claim 16, Taad discloses a solar panel (paragraph 0054) connected to the vehicle battery to charge the vehicle battery.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taad (U.S. Patent Application Publication No. 2016/0129765) in view of Dubay (U.S. Patent Application Publication No. 2006/0082192), as applied to claim 2 above, and further in view of Chen (U.S. Patent No. 9,079,479).
Regarding claim 3, Taad, as modified by Dubay above, discloses the switches for the thermostat and indicating that the vehicle is parked, but does not disclose an on/off switch.
Nonetheless, Chen discloses a sunshade system comprising an on/off switch (106, 111), wherein when the vehicle is not being driven, the driver of the vehicle may actuate the on/off switch to the off position to override automatic operation of the roller shades and the drive may subsequently actuate the on/off switch to the on position to reactivate automatic operation of the roller shades (column 3, lines 45-60) [FIG. 11].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taad, as modified by Dubay above, to include the on/off switch taught by Chen, in order to prevent accidental operation of the shades, and to disable automatic operation that could result in unnecessary battery drain.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taad (U.S. Patent Application Publication No. 2016/0129765) in view of Dubay (U.S. Patent Application Publication No. 2006/0082192), as applied to claim 2 above, and further in view of Tadakamalla (U.S. Patent Application Publication No. 2006/0202501).
Regarding claim 7, Taad, as modified by Dubay above, discloses that one of the vehicle windows is a windshield and rails at the right and left edges of the windshield to guide the windshield roller shade, but does not disclose bristles.
Nonetheless, Tadakamalla discloses a windshield sunshade comprising bristles (16) with an aperture at the top of the bristles [FIGS. 1, 4] to accommodate a rear view mirror mount (14) attached to the windshield (paragraph 0042).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the windshield sunshade of Taad, as modified by Dubay above, to include the bristles taught by Tadakamalla, in order to allow the sunshade to move past the rearview mirror while maintaining a shaded configuration. It further would have been obvious to have formed the bristles from the same material as the roller shade, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitation.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taad (U.S. Patent Application Publication No. 2016/0129765) in view of Dubay (U.S. Patent Application Publication No. 2006/0082192), as applied to claim 2 above, and further in view of Choi (U.S. Patent Application Publication No. 2017/0145739).
Regarding claims 8-10, Taad discloses the roller shades and Dubay further discloses the use of opaque screens that are white or another color (paragraph 0046) and shades that are adapted to be embellished with advertising or decorated with art work (paragraph 0058), but Taad as modified by Dubay above does not disclose polyester or UV or IR blocking film.
Nonetheless, Choi discloses roller shades that are constructed with polyester (paragraph 0026) or transparent infrared and ultraviolet blocking film laminated to an ultraviolet resistant substrate for added structural integrity (Mylar and polyester are disclosed by Choi, and the instant application describes these materials as being suitable choices for IR and UV blocking/structural integrity).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taad, as modified by Dubay above, to include UV and IR blocking or resistant materials, in order to provide protection for occupants or the vehicle interior from damaging sunlight.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taad (U.S. Patent Application Publication No. 2016/0129765) in view of Dubay (U.S. Patent Application Publication No. 2006/0082192), as applied to claim 2 above, and further in view of Krupp (U.S. Patent Application Publication No. 2004/0065101).
Regarding claim 11, Taad, as modified by Dubay, discloses the vehicle battery, but does not disclose an auxiliary air conditioning system.
Nonetheless, Krupp discloses a sunshade system comprising an auxiliary air conditioning system (18) connected via a thermostat (20) to a vehicle battery and activated when the temperature inside the vehicle exceeds a predetermined thermostat setting [FIG. 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taad, as modified by Dubay, to include an auxiliary air conditioning system, as taught by Krupp, in order to further improve the comfort of the vehicle cabin in response to high interior temperatures.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taad (U.S. Patent Application Publication No. 2016/0129765) in view of Dubay (U.S. Patent Application Publication No. 2006/0082192), as applied to claim 2 above, and further in view of Cantrell (U.S. Patent No. 4,804,140).
Regarding claim 15, Taad, as modified by Dubay above, discloses the sunshade system including thermostats connected to the vehicle battery but does not disclose an exhaust fan having a flap cover.
Nonetheless, Cantrell discloses a vehicle ventilation system comprising an exhaust fan (30) having a flap cover (20) that opens when the exhaust fan is activated and closes when the exhaust fan is deactivated [FIG. 4], wherein the exhaust fan is installed inside the vehicle and connected via a thermostat and activated to blow hot air out through a vent duct [FIG. 2] when the temperature inside the vehicle exceeds the setting of the thermostat (column 5, lines 52).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taad, as modified by Dubay above, to include the exhaust fan and thermostat taught by Cantrell, in order to provide additional ventilation to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634